Mr. Justice McIver.
I concur in this opinion except in one *418respect. Mrs. Fannie Blake, by her answer, raised an issue with the plaintiff as to her right of priority, as assignee of the Culp judgment, over the mortgage to plaintiff’s intestate; and although it may be difficult to understand how she can expect to establish such priority in view of the fact that the mortgage was executed on January 24, 1878, and the Culp judgment does not appear to have been entered until June 18, 1878, yet it seems to me that she has a right to have such issue passed upon, which has not been done. Mrs. Blake claims no priority as assignee for such portions of the mortgage debt as she purchased after the death of her husband, for the reason probably that, as testified to by her son, she bought “subordinate to the right of D. B. S. Blake for any balance that might be due him on the note,” and as Judge Norton, in his decree, makes provision for the adjustment of any claim which Mrs. Blake may have to the proceeds of the sale, after satisfying plaintiff’s mortgage, as well as any claim which she may have as assignee of the junior mortgage to Whitesides & Marion, I see no objection to his decree in this respect.